Limitation of actions. — Plaintiff sues to recover $187,500,000 allegedly .carried as trust assets in the United States Treasury for the purpose of retiring certain bonds is-, sued for the construction of the Pacific railroads. The case *1180came before the court on defendant’s motion for summary judgment asserting that the claim was barred under the doctrine of laches and by the statute of limitations as well as under the doctrine of res judicata. Upon consideration thereof and without oral argument the court concluded that the claim was barred by limitations and laches and on October 29, 1965, the petition was dismissed. Plaintiff’s petition for a writ of certiorari was denied, 383 U.S. 944 (1966).